Citation Nr: 1729261	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-35 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida. 

In November 2016, the Board remanded this issue for additional development, which has since been returned to the Board for further appellate consideration.  For the reasons discussed below, the Board finds that the directives set forth in the November 2016 remand with regard to a compensable rating for TBI, were not substantially complied with, necessitating an additional remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal must be remanded again to obtain a supplemental VA examination to ensure compliance with the Board's November 2016 remand directives.  In November 2016, the Board remanded the claim to the AOJ to schedule the Veteran for a VA TBI protocol examination to determine the nature and current severity of the Veteran's TBI residuals.  The examiner was to make these determinations "[b]ased on review of the record and interview and examination of the Veteran".  However, the March 2017 examiner did not review the full record.  

Although the examiner reviewed the Veteran's VA medical records in VA's Computerized Patient Record System (CPRS), the examiner did not review the claims folder (VBMS), since it was done during a prior examination in December 2009.  This was not compliant with the November 2016 Board directives.  

Similarly, the November 2016 remand specifically asked the examiner to determine if it is at least as likely as not that dizziness and blurred vision were residuals of TBI.  If the examiner deemed dizziness and blurred vision to be separate disability entities, the examiner was to opine if it is at least as likely as not that these separate disabilities were caused or aggravated by service or the Veteran's TBI.  The examiner merely opined that it is less likely as not that the Veteran's symptoms, including dizziness and blurry vision, are not due to TBI, without explicitly addressing the distinction between residuals and separate disability, or whether such separate disabilities were caused or aggravated by service or TBI.

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Additionally, remand is required for further consideration of possible residuals of TBI.


Insomnia 

The November 2016 Board remand specifically listed insomnia as an issue to be considered by the examiner.  The March 2017 examiner stated the Veteran was diagnosed with obstructive sleep apnea, given a CPAP, and further noted that sleep disturbance is common in the general population.  However, the examiner did not otherwise discuss insomnia.  This could be interpreted as the examiner suggesting the Veteran doesn't have insomnia and instead has sleep apnea, but the examiner did not make this clear.  Furthermore, such an interpretation does not address the Veteran's trouble initiating sleep, as noted in a January 2010 VA examination for TBI and reported by the Veteran in April 2010.  Additionally, after a sleep study consult with the Veteran in April 2010, a doctor noted insomnia was present and may be due to untreated obstructive sleep apnea, mood/anxiety disorder and/or poor sleep hygiene.  

Blurry Vision and Other Possible Residuals

As noted above, the March 2017 Examiner opined that the Veteran's blurry vision is less likely as noted due to TBI.  In support of this, the examiner stated "Although blurry vision was mentioned on form 2507, Veteran denied blurry vision due to a mTBI."  However, this conflicts with a statement earlier in the March 2017  report that indicates the Veteran feels his blurry vision causes minimal difficult and is due to his head injury.  Additionally, the Board sought the examiner's medical opinion on the cause of the Veteran's blurry vision, not merely a restatement of the Veteran's opinion as to the cause of his blurry vision.  Furthermore, the examiner's opinion does not address whether blurry vision was a residual of TBI, or independent disability, during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321; Hart v. Nicholson, 21 Vet. App. 505, 509 (2007) (for increased rating cases, the relevant temporal focus is from up to one year before the claim was filed).  

Similarly, the examiner did not address other possible residuals that were found in the record during the pendency of this appeal.  A January 2010 VA examination for TBI includes notations of tinnitus and pain in the Veteran's low back, knees and shoulder.  Also, in his March 2010 notice of disagreement the Veteran stated he has problems with memory loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA opinion that addresses the residuals of traumatic brain injury claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled. 

The examiner should describe all symptomatology associated with TBI, to include the severity of any and all such (1) cognitive, (2) behavioral/emotional and/or (3) physical manifestations.  

2.  In compliance with the Board's November 2016 remand the examiner should provide an opinion as to whether any of the following are at least as likely as not (50 percent or greater probability) a residual of the Veteran's TBI: insomnia, blurry vision, memory loss, tinnitus, low back pain, bilateral knee pain and shoulder pain.

If blurred vision is deemed to be a separate disability entity, the examiner should opine whether such symptom is/are at least as likely as not (a 50 percent or greater probability) caused or aggravated by service or the Veteran's TBI.

The examiner should render specific findings as to the frequency and severity of the Veteran's TBI-related chronic insomnia.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




